DETAILED ACTION
	Claims 1-15 are pending.  Of these, claims 12-15 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-11 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, claims 1-11, is acknowledged.  The election having been made without traverse, the restriction requirement is still considered proper and is made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/20 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a(1) as anticipated by Sung et al. (US Pat. Pub. 2018/0271789).
As to claims 1 and 3, Sung discloses a dressing comprising a sustained release composition for releasing sodium hydrosulfide as an active ingredient for wounds (Abstract and paragraphs 6, 50, and 54), the composition further comprising a surfactant such as tween 20 or tween 80 (i.e., “polysorbate 20” and “polysorbate 80” of claim 3) in order to prevent aggregation of the composition (paragraph 36).  The composition comprises a hydrophilic polymer gel forming agent such as alginate, gelatin, or carboxymethyl cellulose, which results in the formation of a hydrocolloid gel (paragraphs 36, 42, and 63).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as unpatentable over Sung et al. (US Pat. Pub. 2018/0271789) in view of Auguste (US Pat. Pub. 2013/0102947).
 The teachings of Sung are relied upon as discussed above, but Sung does not further expressly disclose the amount of hydrophilic polymer as recited by claim 5, the presence of an elastomer, tackifier, or extender (claim 4), wherein the elastomer is among those recited by claim 6 such as SIS copolymer, wherein the resin is among those recited by claim 8 such as abietic resin or terpene resin, wherein the extender is among those recited by claim 9 such as liquid paraffin, nor the presence of an antioxidant (claim 10) such as hindered phenol (claim 11).  Nor does Sung expressly 
Auguste discloses a wound dressing comprising a hydrocolloid dispersed in an elastomer matrix comprising two hydrocarbon tackifying resins, which was discovered to impart improved staying power to the dressing (paragraph 12).  The elastomer may be a styrene-isoprene-styrene copolymer (SIS)(paragraphs 22-25), and the tackifier may be an abietic resin or a terpene resin of claim 8 (paragraphs 34 and 42-44).  The dressing further comprises a hydrocolloid/hydrophilic polymer such as alginate in the amount of 2-50%, which overlaps the range recited by claims 2 and 5 (paragraphs 29-33).  The dressing further preferably comprises a plasticizing oil to stabilize the dressing against oxygen, heat, ozone, and UV radiation (“extender”)(paragraphs 47-49 and 54-55), wherein the extender may be a liquid paraffin compound (paragraphs 56-57).  Auguste teaches that the elastomer is present in the amount of 10-30% (paragraph 27), the tackier in the amount of 10-40% (paragraph 46), and the plasticizing oil extender in the amount of 5-20% (paragraph 59), wherein these ranges overlap those recited by claim 5.  The composition further comprises an antioxidant such as Irganox® 1010 (a “hindered phenol”) in the amount of 0-2% in order to further stabilize the dressing, which encompasses the range recited by claim 10 (paragraphs 50-52).    
As to claims 4-11, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the dressing of Sung by incorporating an SIS elastomer and an abietic or terpene resin tackifier in amounts within the presently claimed ranges, since Auguste teaches that doing so will impart improved staying power to the dressing.  It further would have been prima facie 
Regarding claims 10-11, it also would have been prima facie obvious to incorporate an antioxidant such as a hindered phenol in an amount within the range of claim 10, since Auguste teaches that doing so will help to further stabilize the dressing.  
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).  Here, Auguste provides explicit expectation of an advantage for incorporating each of the foregoing additional ingredients into the Sung composition for the reasons discussed above.  
As to claims 2 and 5, it further would have been prima facie obvious to select amounts of the hydrocolloid/hydrophilic polymer that are within the recited ranges, since Auguste expressly teaches that amounts within said ranges are appropriate for a hydrophilic polymer/hydrocolloid in a wound dressing.  It further would have been prima facie obvious to select amounts of the surfactant and sodium hydrosulfide that are within the ranges of claim 2, since said amounts are result effective variables that will affect the ability to prevent undesirable aggregation and the therapeutic efficacy of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645